Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Status of the Claims
	Claims 1-4 are pending. Claims 5-9 have been canceled. Claim 1 has been amended. Claims 1-4 have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 5: “a sample pad-on the backing..”. should be “a sample pad on the backing…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US 2006/0166374, hereinafter “Hubscher ‘374”) in view of O’Farrell et al. (US 2012/0184462), further in view of Abdel (US 2010/0317033), Calenoff et al. (US 5,567,594) and Nadaoka et al. (US 2004/0029177).
Hubscher ‘374 teaches an apparatus comprising:
a cassette including an interior housing a plurality of test strips (casing, 2, Fig. 1; surrounds test strips and therefore has an interior housing, par. 44; apparatus includes multiple strips next to each other, which each contain a plurality of specific allergen lines, par. 80), wherein each of the plurality of immunoassay test strips includes:
a backing (membrane support, 10, Fig. 4, par. 45);
a sample pad operable to receive a biological sample (16, Fig. 4, par. 46);
a conjugate pad, the conjugate pad contains anti-IgE antibodies capable of detecting human IgE antibodies, wherein the anti-IgE antibodies are preconjugated to a detecting molecule (labeled analyte site is on a pad upstream from the sample site, par. 47; 16, Fig. 4; labeled analyte is a labeled anti-IgE antibody, label is interpreted as detecting molecule, par. 48; the analyte being detected is (are) human antibody (antibodies), par. 6);
a nitrocellulose membrane strip affixed to the backing (par. 45) including a test zone and a control zone (par. 20), wherein the test zone includes a plurality of allergen panels coated with a relevant antigen cognate to a specific IgE of interest (par. 21; plurality of reaction sites are allergen panels, par. 21) that reacts responsive to an immune complex of the anti-IgE and the specific human IgE antibodies (a colorimetric labeled Anti-IgE antibody-antibody IgE-allergen-complex is formed, par. 21), wherein the plurality of allergen panels are associated with more than two categories of allergens (par. 80: at the allergen site, there are a plurality of immobilized allergens 24, the common allergens which may be tested include but are not limited to pollens, dust allergens, molds, animal epithelium, foods etc.), each of the more than two categories of allergens including specific allergen types within that category (par. 80: lists specific allergen types within each of the more than two categories of allergens),  wherein each of the coated allergen panels of the nitrocellulose membrane strip is configured to produce a visual indication of the presence of antibodies in the sample responsive to the immune complex of the anti-IgE and the specific human IgE antibodies (a colorimetric labeled Anti-IgE antibody-antibody IgE-allergen-complex is formed, par. 21), wherein the visual indication is in the form of a line (par. 60); and wherein each of the plurality of allergen panels is associated with a different type of allergen (plurality of immobilized allergens that are different, par. 80)
a wick (17, Fig. 4, par. 61).
Although Hubscher ‘374 does not specifically teach the sample diluted with a buffer after depositing the sample into the apparatus to provide the visual indication of the presence of the antibodies in the sample, this limitation is drawn to a functional limitation of the apparatus.  The prior art must only be capable of performing any recited functional limitations.  Hubscher ‘374 teach the required structure of immunoassay test strips comprising a conjugate pad and nitrocellulose membrane strip having a test zone and control zone.  The immunoassay test strips of Hubscher ‘374 are expected to be capable of diluting a sample with a buffer after depositing the sample because the conjugate pad taught by Hubscher ‘374 is considered capable of accepting any other liquid after the sample is applied, including a buffer that dilutes the sample.
Hubscher ‘374 fails to specifically teach a backing to which the sample pad, conjugate pad, nitrocellulose membrane and a wick are adhered thereto respectively downstream from one another, the anti-IgE antibody being an anti-human IgE antibody, the relevant antigen being purified, the visual indication in the form of a shape other than a line, and test results are in a semiquantitative format.
O’Farrell et al. teach an apparatus comprising a lateral flow immunoassay test strip (par. 88) including:
a backing (par. 132);
a sample pad adhered to the backing operable to receive a biological sample (materials that make up the lateral flow assay  mounted on backing card with pressure sensitive adhesive, Fig. 1; sample application element is interpreted as a sample pad, par. 129);
a conjugate pad adhered to the backing upstream from the sample pad or downstream from the sample pad and comprising a reagent (conjugate element comprises reagent to generate a detectable signal and is located downstream or upstream from the sample application place, which is the sample pad, par. 134; test strip components are mounted on the backing card with pressure sensitive adhesive, par. 10; conjugate pad, Fig. 1);
a nitrocellulose membrane comprising a test zone and a control zone adhered to the backing and downstream from the conjugate pad (nitrocellulose membrane downstream from conjugate pad, Fig. 1; test strip components mounted on the backing card with pressure sensitive adhesive, par. 10; test locations in nitrocellulose membrane, par. 121; control zone, par. 122); 
a wick adhered to the backing and downstream from the nitrocellulose membrane strip (wick, Fig. 1; par. 11 and 15), in order to provide a test strip for determining amounts of multiple analyte in a single sample (par. 95); and 
the test strip wherein test results are in a semiquantitative format (par. 9: The indicia may also indicate qualitative outcomes (positive or negative), semi-quantitative or quantitative outcomes depending upon the assay and reagent design; claim 16: the binding of the analyte to the reagent dot(s) generates a dateable signal at the reagent dot(s), and the intensity and/or the number of the dateable signal at the reagent dot(s) provides a quantitation or a semi-quantitation of the analyte in the liquid sample).
Abdel et al. teach an allergy detector device for human IgE wherein an anti-human IgE antibody conjugated with a detectable label or enzyme can be added. This antibody would attach to the human IgE antibodies that are bound to allergen that are bound to the anti-allergen antibodies (par. 27), in order to provide a personal allergy device to simultaneously detect a group of allergens in food, liquid or pharmaceutical products (par. 26). Abdel et al. also teach that a complex comprising said anti-human IgE antibody, said human IgE antibody, and said food allergen is formed if said human IgE antibody is present in said saliva and said food allergen is present in said food sample (claim 1).
Calenoff et al. teach a library of isolated and purified antigens that are cognate to a specific IgE of interest (col. 6, lines 54-67), in order to provide antigens used in diagnosis and treatment (col. 1, lines 15-19).
Nadaoka et al. teach a lateral flow immunoassay test strip (par. 88) comprising test zones in a nitrocellulose membrane strip (par. 84 and 88) to provide a visual indication of target in a sample (par. 84), wherein the visual indication is in the form of a line or a shape other than a line (reagent immobilization parts may be lines or shapes other than a line including spots, characters or keys, par. 84), in order to provide separate detection zone immobilization parts (par. 84). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in each immunoassay test strip of Hubscher ‘374, a backing, a sample pad adhered to the backing, a conjugate pad adhered to the backing downstream from the sample pad, a nitrocellulose membrane strip adhered to the backing downstream from the conjugate pad and a wick adhered to the backing downstream from the nitrocellulose membrane strip as taught by O’Farrell et al., in order to allow for individual segments of the test device to be made from different materials each designed for a particular purpose (par. 10-11) and to allow for adjustment of material variables to meet desired assay sensitivity and specificity (par. 89).  One having ordinary skill in the art would have been motivated to change the position the conjugate pad of Hubscher ‘374 to downstream from the sample pad since O’Farrell et al. teach the positioning of the conjugate pad upstream or downstream from the sample pad as mere alternative and functionally equivalent positions and since the same expected labeling of target analyte would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation. 
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of O’Farrell et al., wherein binding reagent is deposited in the flow path as pixels in two dimensions to provide a quantitation or a semi-quantitation of the analyte in the liquid sample, into the plurality of test strips wherein a visual signal is generated as taught by Hubscher ‘374, doing so would improve the accuracy and read ability of positive results as indicated by Hubscher ‘374 (Hubscher ‘374 par. 21) and also provide devices and methods that overcome the limitations of the current technologies and methodologies, that are less subject to interpretation errors, that can produce quantitative results, that are reproducible, that can be multiplexed and that can be applied in numerous market segments as stated in O’Farrell et al.( O’Farrell et al., par. 8).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the anti-IgE antibody in the apparatus of Hubscher ‘374 in view of O’Farrell et al., an anti-human IgE antibody that binds to human IgE and forming an immune complex of the anti-human IgE and the specific human IgE antibodies as taught by Abdel, because Hubscher ‘374 is generic with respect to the type of anti-IgE antibody that can be incorporated into the lateral flow device and one would be motivated to use the appropriate antibody for binding to IgE.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to purify the IgE antigens in Hubscher ‘374 in view of Abdel, as taught by Calenoff et al., in order to provide increased sensitivity and specificity of a set of antigens specific for IgE (Calenoff, col. 2, lines 35-48).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the visual indication in the form of a line as taught by Hubscher ‘374 in view of O’Farrell et al. further in view of Abdel and Calenoff et al., a form other than a line including spots, characters or keys as taught by Nadaoka et al. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected visual indication would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher ‘374 and O’Farrell, which are similarly drawn to lateral flow test strips that have a sample pad, conjugate pad, nitrocellulose membrane strip and wick, wherein the test strip is adhered to a backing. One having ordinary skill in the art would also have had a reasonable expectation of success in combining Hubscher ‘374 and O’Farrell to provide a quantitation or a semi-quantitation of the analyte in the liquid sample because the method of binding reagent being deposited in the flow path as pixels is known in the art as indicated by O’Farrell et al. Furthermore, one having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher’374 and Abdel, which are similarly drawn to lateral flow device comprising antibodies that bind IgE; Hubscher ‘374 and Calenoff which are similarly drawn to IgE antigens; and Hubscher ‘374 and Nadaoka which are similarly drawn to immunoassay test strips having test zones to provide visual indication.
With respect to claims 2 and 3, Hubscher ‘374 teach the anti-IgE antibody conjugated with colloid gold (par. 21) and present in the conjugate pad, therefore the conjugate pad is considered colored (par. 47).
With respect to claim 4, Hubscher ‘374 teach the visual indication in the form of a shape (line shape visual indication, Fig. 2).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US6528325B2, hereinafter “Hubscher ‘325”) in view of O’Farrell et al. (US 2012/0184462), Berlina et al. (Quantum-dot-based immunochromatographic assay for total IgE in human serum. PLoS One. 2013;8(10):e77485. Published 2013 Oct 30. doi:10.1371/journal.pone.0077485), and Calenoff et al. (US 5,567,594).
Hubscher ‘325 teaches throughout the publication a lateral flow assay device for the detection of allergen-specific IgE antibodies in human serum. Test sample reacts with gold labeled anti-IgE antibody. The resulting complex travels across the membrane where immobilized allergens capture the allergen specific IgE complex. Colored lines are formed int the test areas to indicate the presence of allergen-specific IgE antibodies (Abstract). 
In detail, Hubscher ‘325 teaches an apparatus comprising:
a cassette including an interior housing a plurality of test strips (casing, 2, Fig. 1; casing 2 surrounds test strips and therefore has an interior housing; Fig. 2, Col. 8, lns. 39-40: apparatus includes multiple strips next to each other), wherein each of the plurality of immunoassay test strips includes:
a backing (Fig. 4, Col. 4, lns. 46-47: membrane support, 10);
a sample pad on the backing operable to receive a biological sample (Fig. 4, Col. 4, lns. 54-56: sample site 12 and sample pad 13);
a conjugate pad on the backing downstream of the sample pad, wherein the conjugate pad contains anti-IgE antibodies capable of detecting human IgE antibodies, wherein the anti-IgE antibodies are preconjugated to a detecting molecule (Col. 3, lns. 44-48: saturated anti-IgE antibodies coated to colored solid phase particles at high concentration are reacted with a controlled amount of serum to allow for the near complete complexing of elevated levels of human IgE; Fig. 4, Col. 5, lns. 41-46: the gold labeled antibodies are deposited and dried on a absorbent pad 16, which is positioned downstream from where the sample is applied on the strip 7); wherein an immune complex is created from specific humane 10IgE antibodies in the biological sample and the anti-human IgE as the biological sample migrates along the conjugate pad (Col. 7, lns. 42-48: after the sample has been placed at the sample opening 8, the sample migrates to the site of the gold sol labeled analytes pad 16, analytes specific for the gold sol conjugate will attach and bind, thus forming gold sol labeled complexes, the gold sol complex continues to migrate along the length of the lateral flow strip);
a nitrocellulose membrane strip on the backing including a test zone and a control zone (Fig. 4, Col. 4, lns. 49-50: on top of the membrane support 10 is a testing layer 11, preferably made out of nitrocellulose; Fig. 1, Col. 7, lns. 12-13 and 16: further down the length of the test strip are four binding sites, binding site 22 is for a control; Fig. 4 indicates that the four binding sites are located on the testing layer 11, between conjugate pad 16 and wicking pad 17; Col. 7, lns. 47-52: the gold sol complex continues to migrate along the length of the lateral flow strip, reactive complexes are specifically captured by analyte (VB) coated on the test strip 7. Migration continues and complexes are captured on the control line of the test strip 7. Excess fluid is wicked into the absorbent pad 17), wherein the test zone includes a plurality of allergen panels coated with a relevant antigen cognate to a specific IgE of interest (Fig. 2, Col. 8, lns. 35-38: at the allergen site, there are a plurality of immobilized allergens 24) that reacts responsive to an immune complex of the anti-IgE and the specific human IgE antibodies created from the specific human IgE antibodies in the biologic sample and the anti-humane IgE as the sample migrates along the conjugate pad (Col. 8, lns. 60-63: assuming there is a reaction between the complexes of gold labeled anti IgE antibody and the sample containing IgE antibody and the allergens, a red line will appear at the site of the allergen when there is a positive response), wherein the plurality of allergen panels are associated with more than two categories of allergens (Col. 8, lns. 39-51: each strip can contain one or more specific allergen lines, the common allergens which may be tested include but are not limited to pollens, dust allergens, molds, animal epithelium, foods etc.), each of the more than two categories of allergens including specific allergen types within that category (Col. 8, lns. 39-51: lists specific allergen types within each of the more than two categories of allergens), wherein each of the coated allergen panels of the nitrocellulose membrane strip is configured to produce a visual indication of the presence of antibodies in the sample responsive to the immune complex of the anti-IgE and the specific human IgE antibodies (Col. 8, lns. 62-63: a red line will appear at the site of the allergen when there is a positive response); and wherein each of the plurality of allergen panels is associated with a different type of allergen (Col. 8, lns. 39-51: plurality of immobilized allergens that are different)
a wick on the backing (Col. 7, lns. 51-52, Fig. 4: excess fluid is wicked into the absorbent pad 17).
Hubscher ‘325 also teaches the standard features of immuno-chromatographic devices (Col. 1, lns. 18-39). 
Although Hubscher ‘325 does not specifically teach the sample diluted with a buffer after depositing the sample into the apparatus to provide the visual indication of the presence of the antibodies in the sample, this limitation is drawn to a functional limitation of the apparatus. The prior art must only be capable of performing any recited functional limitations.  Hubscher ‘325 teach the required structure of immunoassay test strips comprising a conjugate pad and nitrocellulose membrane strip having a test zone and control zone.  The immunoassay test strips of Hubscher ‘325 are expected to be capable of diluting a sample with a buffer after depositing the sample because the conjugate pad taught by Hubscher ‘325 is considered capable of accepting any other liquid after the sample is applied, including a buffer that dilutes the sample.
Hubscher ‘325 fails to specifically teach a backing to which the sample pad, conjugate pad, nitrocellulose membrane and a wick are adhered thereto respectively downstream from one another, the anti-IgE antibody being an anti-human IgE antibody, the relevant antigen being purified, and test results are in a semiquantitative format.
O’Farrell et al. teach an apparatus comprising a lateral flow immunoassay test strip (par. 88) including:
a backing (par. 132);
a sample pad adhered to the backing operable to receive a biological sample (materials that make up the lateral flow assay  mounted on backing card with pressure sensitive adhesive, Fig. 1; sample application element is interpreted as a sample pad, par. 129);
a conjugate pad adhered to the backing upstream from the sample pad or downstream from the sample pad and comprising a reagent (conjugate element comprises reagent to generate a detectable signal and is located downstream or upstream from the sample application place, which is the sample pad, par. 134; test strip components are mounted on the backing card with pressure sensitive adhesive, par. 10; conjugate pad, Fig. 1);
a nitrocellulose membrane comprising a test zone and a control zone adhered to the backing and downstream from the conjugate pad (nitrocellulose membrane downstream from conjugate pad, Fig. 1; test strip components mounted on the backing card with pressure sensitive adhesive, par. 10; test locations in nitrocellulose membrane, par. 121; control zone, par. 122); 
a wick adhered to the backing and downstream from the nitrocellulose membrane strip (wick, Fig. 1; par. 11 and 15), in order to provide a test strip for determining amounts of multiple analyte in a single sample (par. 95); and 
the test strip wherein test results are in a semiquantitative format (par. 9: The indicia may also indicate qualitative outcomes (positive or negative), semi-quantitative or quantitative outcomes depending upon the assay and reagent design; claim 16: the binding of the analyte to the reagent dot(s) generates a dateable signal at the reagent dot(s), and the intensity and/or the number of the dateable signal at the reagent dot(s) provides a quantitation or a semi-quantitation of the analyte in the liquid sample).
Berlina et al. teach an immunochromatographic test using QDs as a label for the determination of total IgE in human serum (Page 2, left hand column, 1st paragraph).
In detail, Berlina et al. teach the conjugation of anti-human IgE (clones 4F4 and ME-113) antibodies with Quantum Dots (anti-IgE-QD) (Page 2, right hand column, section 3).  Berlina et al. also teach that antibody-conjugated QDs were applied to a fiberglass membrane as a conjugation pad in a test strip (Page 3 bridging to Page 4, Section 4: Preparation of Test Strips for the Determination of Total IgE in Human Serum). Berlina et al. further teach that the proposed method for IgE immunochromatographic assay is based on the ‘‘sandwich’’ immunoassay format. Anti-human IgE antibodies labeled with QDs bind to IgE contained in the sample. This complex in turn reacts with anti-human IgE antibodies applied to the working membrane; Buffer compositions were selected for determination of specific human serum IgE for the diagnosis of allergy (Page 5, Section 2: Optimal Conditions for Immunochromatographic Analysis, 1st and 2nd paragraph). 
Calenoff et al. teach a library of isolated and purified antigens that are cognate to a specific IgE of interest (col. 6, lines 54-67), in order to provide antigens used in diagnosis and treatment (col. 1, lines 15-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in each immunoassay test strip of Hubscher ‘325, a backing, a sample pad adhered to the backing, a conjugate pad adhered to the backing downstream from the sample pad, a nitrocellulose membrane strip adhered to the backing downstream from the conjugate pad and a wick adhered to the backing downstream from the nitrocellulose membrane strip as taught by O’Farrell et al., in order to allow for individual segments of the test device to be made from different materials each designed for a particular purpose (par. 10-11) and to allow for adjustment of material variables to meet desired assay sensitivity and specificity (par. 89).  
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of O’Farrell et al., wherein binding reagent is deposited in the flow path as pixels in two dimensions to provide a quantitation or a semi-quantitation of the analyte in the liquid sample, into the plurality of test strips wherein a visual signal is generated as taught by Hubscher ‘325, doing so would improve the accuracy and readability of positive results as indicated by Hubscher ‘325 (Hubscher ‘325, par. 21) and also provide devices and methods that overcome the limitations of the current technologies and methodologies, that are less subject to interpretation errors, that can produce quantitative results, that are reproducible, that can be multiplexed and that can be applied in numerous market segments as stated in O’Farrell et al.( O’Farrell et al., par. 8).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include with the anti-IgE antibody in the apparatus of Hubscher ‘325 in view of O’Farrell et al., an anti-human IgE antibody that binds to human IgE and forming an immune complex of the anti-human IgE and the specific human IgE antibodies as taught by Berlina et al., because Hubscher ‘325 is generic with respect to the type of anti-IgE antibody that can be incorporated into the lateral flow device and one would be motivated to use the appropriate antibody for binding to human IgE.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the IgE antigens in the test strips of Hubscher ‘325 in view of Berlina et al., to use purified IgE antigens, as taught by Calenoff et al., in order to provide increased sensitivity and specificity of a set of antigens specific for IgE (Calenoff, col. 2, lines 35-48).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher ‘325 and O’Farrell, which are similarly drawn to lateral flow test strips that have a sample pad, conjugate pad, nitrocellulose membrane strip and wick, wherein the test strip is adhered to a backing. One having ordinary skill in the art would also have had a reasonable expectation of success in combining Hubscher ‘325 and O’Farrell to provide a quantitation or a semi-quantitation of the analyte in the liquid sample because the method of binding reagent being deposited in the flow path as pixels is known in the art as indicated by O’Farrell et al. Furthermore, one having ordinary skill in the art would have had a reasonable expectation of success in combining Hubscher ‘325 and Berlina et al, which are similarly drawn to lateral flow device comprising antibodies that bind IgE and combining Hubscher ‘325 and Calenoff which are similarly drawn to IgE antigens.
With respect to claims 2 and 3, Hubscher ‘325 in view of O’Farrell et al., Berlina et al., and Calenoff et al. teach the anti-IgE antibody conjugated with colloid gold (Hubscher ‘325, Fig. 5, Col. 5, lns. 2-3: the gold sol labeled antigens/antibodies 35 are dried and deposited on the strip 7) and present in the conjugate pad, therefore the conjugate pad is considered colored (Hubscher ‘325, Fig. 4, Col. 5, lns. 42-47: the gold labeled antibodies are deposited and dried on a absorbent pad 16, which is positioned downstream from where the sample is applied on the strip 7).
With respect to claim 4, Hubscher ‘325 teaches the visual indication in the form of a shape (line shape visual indication, Fig. 1-2).

Response to Arguments
Applicant’s amendment and arguments filed on 06/30/2022 with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered. 
Applicant argued that cited references fail to disclose the amended claim 1 limitation “migrating and complexing a sample on a conjugate pad containing anti-human IgE conjugated with a detecting molecule”.
Applicant’s arguments are found not persuasive, therefore, rejections based on Hubscher ‘374 (US 2006/0166374) and Abdel (US 2010/0317033) have been maintained. Although the conjugate pad in Hubscher ‘374 is located upstream of the sample pad, as stated in office action (page 7), one having ordinary skill in the art would have been motivated to change the position the conjugate pad of Hubscher ‘374 to downstream from the sample pad since O’Farrell et al. teach the positioning of the conjugate pad upstream or downstream from the sample pad as mere alternative and functionally equivalent positions and since the same expected labeling of target analyte would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation. Furthermore, Hubscher ‘374 also discloses the claimed configuration citing U.S. Pat. No. 6,528,325 (Hubscher ‘325) (Hubscher ‘374: Par. 19: a test sample obtained from bodily fluids reacts with a gold labeled antigen. The resulting complex travels across the membrane, and along the lateral flow strip. Red colored lines formed in specific locations along the test strip where anti-class specific antibodies have been immobilized indicate the presence of class specific antibodies in the test specimen).
Additionally, since the claimed features are also taught by other references, additional new ground of rejections based on Hubscher ‘325 in view of O’Farrell et al., Berlina et al., and Calenoff et al. are also applied to the newly amended claim 1 as outlined in detail in the 103 rejections above, which will not be repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                             
/REBECCA M GIERE/Primary Examiner, Art Unit 1641